UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): September 14, 2010 99¢ ONLY STORES (Exact Name of Registrant as Specified in Charter) California 1-11735 95-2411605 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 4000 East Union Pacific Avenue City of Commerce, California (Address of Principal Executive Offices) (Zip Code) (323) 980-8145 (Registrant’s telephone number, including area code) None (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02.Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (e)On September 14, 2010, at the 2010 Annual Meeting of Shareholders (the “Annual Meeting”) of 99¢ Only Stores (the “Company”), the shareholders of the Companyapproved the 99¢ Only Stores 2010 Equity Incentive Plan (the “2010 Plan”).There will be no further grants under the Company’s prior equity compensation plan, the 1996 Stock Option Plan (the “1996 Plan”).The 2010 Plan authorizes the issuance of 4,999,999 shares of the Company’s common stock.This includes the unused capacity that will be rolled over from the 1996 Plan and that will become subject to the terms of the 2010 Plan.Employees, non-employee directors and consultants of the Company and its affiliates are eligible to receive awards under the 2010 Plan, as determined by the Compensation Committee or the Board of Directors of the Company.A summary of the 2010 Plan was included in the Company’s definitive proxy materials for the Annual Meetingfiled with the Securities and Exchange Commission on July 26, 2010. A copy of the 2010 Plan is included with this Form 8-K as Exhibit 10.1 and is incorporated herein by reference, and the foregoing summary is qualified in its entirety by reference to the terms and provisions of the 2010 Plan. Item 5.07. Submission of Matters to a Vote of Security Holders. On September 14, 2010, the Company held its Annual Meeting. The following items were voted on by shareholders at the Annual Meeting and listed below are the final voting results: 1. The shareholders elected the following individuals to the Company’s Board of Directors: Nominee For Against Abstain Broker Non-Votes David Gold Eric Schiffer Jeff Gold Eric G. Flamholtz Lawrence Glascott Marvin Holen Peter Woo 2. The shareholders ratified the appointment of BDO USA, LLP as the Company’s independent registered public accounting firm for the fiscal year ending April 2, 2011: For Against Abstain 3. The shareholders approved the 99¢ Only Stores 2010 Equity Incentive Plan: For Against Abstain Broker Non-Votes 4. The shareholders did not approve a shareholder proposal regarding limits for directors receiving 20% in against votes: For Against Abstain Broker Non-Votes Item 9.01.Financial Statements and Exhibits. (d)Exhibits. Exhibit No. 99¢ Only Stores 2010 Equity Incentive Plan Form of 2010 Equity Incentive Plan Stock Option Award Agreement Form of 2010 Equity Incentive Plan Non-Employee Director Stock Option Award Agreement SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. 99¢ ONLY STORES Date:September 17, 2010 By: /s/ Eric Schiffer Eric Schiffer Chief Executive Officer Exhibit Index Exhibit No. 99¢ Only Stores 2010 Equity Incentive Plan Form of 2010 Equity Incentive Plan Stock Option Award Agreement Form of 2010 Equity Incentive Plan Non-Employee Director Stock Option Award Agreement
